Citation Nr: 1534922	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  10-48 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disorder claimed as heart palpitations. 

2.  Entitlement to service connection for hip bursitis. 

3.  Entitlement to service connection for headaches.
 
4.  Entitlement to service connection for a disorder manifested by dizziness and lightheadedness. 

5.  Entitlement to an initial compensable disability rating for hemorrhoids.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to April 1990 and from September 1993 to April 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board previously remanded this appeal in April 2014.  For the reasons stated below, there has not been compliance with some of these orders and another remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to an initial compensable rating for hemorrhoids, as well as entitlement to service connection for headaches, hip bursitis and a disorder manifested by dizziness and lightheadedness, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record weighs against a finding that the Veteran has a currently diagnosed cardiovascular disorder.

CONCLUSION OF LAW

The criteria for entitlement to service connection for a cardiovascular disorder claimed as heart palpitations have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was satisfied in a September 2009 letter to the Veteran.

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records and lay statements from the Veteran are in the claims file and were reviewed in connection with her claim.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate her claim.  

In September 2014, the Veteran was afforded a VA examination to assess the nature and etiology of any diagnosed heart or cardiovascular condition which the Board finds is adequate to adjudicate the Veteran's claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claims.

III.  Service Connection

The Veteran seeks service connection for a cardiovascular disorder she claims is due to active service.

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

At the outset, however, the Board notes the record does not show that the Veteran has ever been diagnosed with a heart or any cardiovascular condition.  A March 1994 service treatment records noted complaints of an increased heart rate and a possible reference to tachycardia.  A March 1995 Report of Medical History included her negative response to whether she had heart palpitations and the accompanying physical examination included normal clinical evaluations of all systems.  No cardiovascular defect or diagnosis was noted.  Post-service treatment records include a February 2004 cardiology consult from Darnall Army Medical Center which notes a provisional diagnosis of "skipped heart beats."  The Veteran was referred for a Holter monitor.  A handwritten note states the Veteran was "negative for 'flutter' due to ectopy/block."  A handwritten note in a March 2004 treatment record states that Holter monitor testing was negative for "skipped heart beat."  A review of the Veteran's post-service medical records do not show that she receives any ongoing treatment for any cardiovascular condition.  

In September 2014, the Veteran was afforded a VA examination to determine the etiology of any diagnosed cardiovascular condition.  The examiner noted that the Veteran did not have and was never diagnosed with a heart condition.  The examiner noted the Veteran's reports of palpitations with onset in 1993 while stationed in Germany.  The examiner concluded the Veteran did not have ischemic heart disease.  The Veteran also did not have a history of myocardial infarction, congestive heart failure, cardiac arrhythmia, a heart valve condition, any infectious cardiac conditions, or pericardial adhesions.  The Veteran did not have any non-surgical or surgical procedures for the treatment of a heart condition and was not hospitalized for the treatment of any heart condition.  There was no evidence of cardiac hypertrophy or cardiac dilatation.  The VA examiner concluded that the Veteran was not diagnosed with any heart condition or cardiovascular disorder.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328   (1997).  Congress has specifically limited entitlement to service connection for disease or injury to cases where such in-service events have resulted in a current disability.  See 38 U.S.C.A. § 1110, 1131.  Thus, without "competent evidence of current disability," there can be no award of service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Based on a careful review of the evidence, the Board finds that service connection for a cardiovascular disorder is not warranted as the evidence in the record weighs against a finding that the Veteran is currently diagnosed with any such condition.  

As there is no current diagnosis of a cardiovascular disorder, service connection is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a cardiovascular disorder claimed as heart palpitations is denied.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's remaining claims.

Service treatment records from the Veteran's first period of service show that in March 1990, she received treatment for a possible concussion and headaches after sustaining a fall in which she reported her head was subsequently stepped upon.  The diagnosis was head trauma.  A March 1994 service treatment record also notes treatment for an episode of an increased heart rate along with a possible reference to increased tachycardia.  At the time of discharge, the Veteran reported experiencing pain in her left hip "often for no apparent reason."  Clinical records through 2009 show the Veteran received treatment for possible labrynthitis and dizziness, as well as hip pain.  

In September 2014, the Veteran was afforded VA examinations for her headache, hip bursitis and dizziness claims.  The examiner concluded it was less likely that the Veteran's headaches, hip condition, or condition manifested by dizziness and lightheadedness were related to or incurred in service.  However, the Board finds that these opinions are not adequate.  The examiner appears to have based the conclusions regarding the etiology of these respective conditions exclusively on a lack of documentation in service.  However, the Veteran stated that she had been experiencing symptoms of headaches, hip pain and symptoms of dizziness and lightheadedness ever since active service.  

An opinion based on the absence of treatment records without consideration of a veteran's competent reports is inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Thus, a new VA examination and opinion is necessary in order to take into account the Veteran's lay statements of service incurrence and continuity since service when determining the etiology of her current conditions.

In a May 2014 rating decision, the Veteran was granted an initial noncompensable disability rating for hemorrhoids.  The Veteran filed a Notice of Disagreement that same month maintaining she was entitled to an initial 10 percent evaluation.  A Statement of the Case must be sent to the Veteran on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file.

2.  Then schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology regarding his headaches and claimed condition manifested by dizziness and lightheadedness.  The examiner should review the claims file and conduct all appropriate tests and studies.  After a review of the Veteran's claims file, the examiner is asked to address the following questions:

(a)  Please clarify any diagnoses related to the Veteran's reports of headaches, dizziness and lightheadedness?

(b)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any currently diagnosed headache disability had its onset in service or is etiologically related to the Veteran's active duty service?

(c)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any currently diagnosed condition manifested by dizziness and lightheadedness had its onset in service or is etiologically related to the Veteran's active duty service? 

A full rationale is to be provided for all stated medical opinions.  If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

3.  Then schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of any diagnosed condition of the hips.  The examiner should review the claims file and conduct all appropriate tests and studies.  After a review of the Veteran's claims file, the examiner is asked to address the following questions:

(a)  Please clarify any diagnoses related to the Veteran's hips?

(b)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any currently diagnosed hip condition had its onset in service or is etiologically related to the Veteran's active duty service?

A full rationale is to be provided for all stated medical opinions.  If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

4.  Issue a Statement of the Case for the issue of an initial increased rating for hemorrhoids.  Only if the Veteran perfects an appeal should the claim be certified to the Board.

5.  Then re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


